
	
		I
		112th CONGRESS
		1st Session
		H. R. 1337
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Ms. Ros-Lehtinen (for
			 herself, Mr. Smith of New Jersey,
			 Mr. Jackson of Illinois,
			 Mr. Gallegly,
			 Mr. Bilirakis,
			 Mrs. Maloney,
			 Ms. Berkley, and
			 Mr. Berman) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To support efforts by the Department of State to
		  strengthen the bilateral relationship with Greece.
	
	
		1.FindingsCongress finds the following:
			(1)The strong bilateral relationship between
			 Greece and the United States was established at the very founding of both
			 countries, and has continued to the present day.
			(2)The founding
			 fathers of the United States, many of whom read Greek political philosophy in
			 its original text, drew heavily on the political experience and philosophy of
			 ancient Greece in forming this country’s representative democracy.
			(3)Greek Commander in
			 Chief Petros Mavromichalis, a founder of the modern Greek state, said to the
			 citizens of the United States in 1821 that it is in your land that
			 liberty has fixed her abode and . . . in imitating you, we shall imitate our
			 ancestors and be thought worthy of them if we succeed in resembling
			 you.
			(4)The people of the
			 United States generously offered humanitarian assistance to the Greek people
			 during their struggle for independence, which the Greek citizens finally was
			 achieved on March 25, 1821.
			(5)Greece stood with
			 the United States and Allied forces in World War II, suffering thousands of
			 casualties as they bravely fought to protect freedom and democracy on numerous
			 battlefields, as in the historic Battle of Crete, which was the first major
			 setback for the Axis land war and set off a chain of events that significantly
			 affected the outcome of World War II.
			(6)Throughout the
			 20th century, Greece continued to be a key support to the United States, and
			 was one of a few countries that allied with the United States in every major
			 international conflict.
			(7)During the war in
			 Iraq, Greece immediately granted unlimited access to its airspace and the base
			 in Souda Bay, and many ships of the United States that delivered troops, cargo,
			 and supplies to Iraq were refueled in Greece.
			(8)Greece shares
			 similar goals with the United States to promote peace and stability in the
			 world, and in that vein has been an active participant in peacekeeping and
			 peace-building operations conducted by international organizations, including
			 the United Nations, the North Atlantic Treaty Organization (NATO), the European
			 Union (EU), and the Organization for Security and Cooperation in Europe
			 (OSCE).
			(9)In an effort to
			 further strengthen these bonds of friendship and commerce between our
			 countries, Greece was formally included as a full member of the United States
			 Visa Waiver Program on March 9, 2010.
			(10)Achieving greater stability in the
			 Mediterranean region is a key foreign policy goal of the United States, which
			 Greece supports in various ways, including through its historic initiatives for
			 rapprochement with Turkey, through its support for sanctions on Iran, and, most
			 recently, through the significant strengthening of bilateral relations with
			 Israel.
			(11)Greece and the
			 United States are at the forefront of the effort for freedom, democracy, peace,
			 stability, and human rights, and those ideals have forged a close bond between
			 Greece and the United States and their peoples.
			2.Sense of
			 CongressIt is the sense of
			 Congress that the historic strong ties of friendship between the United States
			 and Greece, which extend from the earliest foundations of the two countries
			 until the present day, have been and continue to be invaluable to their growth,
			 prosperity, and security.
		3.Statement of
			 policyIt shall be the policy
			 of the United States to pursue measures to strengthen the important cultural,
			 diplomatic, and economic relations between the United States and Greece.
		
